Title: To James Madison from Thomas Bolling Robertson, 1 July 1808
From: Robertson, Thomas Bolling
To: Madison, James



Sir
New-Orleans 1st. July 08

I have the honor to transmit to you authentic Copies of the Executive acts of the Governor of this Territory from the first of Jany 08 to the 30th. of June in the same year.
The office of Atty General is held by me temporarily.  It is offered to a gentleman at present in the Mississippi Territory whose answer has not been recieved.  With great respect yo: ob. St.

Thos: B. Robertson

